Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 14, 1993, convicting defendant, upon his pleas of guilty, of robbery in the second degree and attempted robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, unanimously affirmed.
Defendant’s request for new assigned counsel was properly denied, after sufficient inquiry, since defendant failed to establish good cause for such substitution (People v Sides, 75 NY2d 822). On the existing record, we conclude that defendant *161received effective assistance of counsel in connection with his knowing, intelligent and voluntary plea of guilty (People v Ford, 86 NY2d 397, 404), as well on his meritless motion to withdraw that plea (People v Ortiz, 221 AD2d 176). Defendant’s attacks on his counsel did not create a conflict requiring substitution (People v Jenkins, 176 AD2d 597, lv denied 79 NY2d 858). Although counsel misadvised defendant regarding the appealability of his statutory speedy trial claim, the record establishes that such advice occurred after the plea was taken, and thus could not have induced the plea (People v Rivers, 228 AD2d 291, lv denied 88 NY2d 993; see also, People v Ramos, 63 NY2d 640). Moreover, the record fails to show any merit to the alleged speedy trial violation (see, People v Mackenzie, 233 AD2d 101, lv denied 89 NY2d 944). Concur—Sullivan, J. P., Milonas, Wallach, Tom and Mazzarelli, JJ.